Bartol, C. J.,
delivered the following dissenting opinion, in which Grasor, J., concurred :
The only question in this case is whether the lands in controversy passed under the will of Richard Johns to his residuary devisee, the appellant, or whether he died intestate thereof.
The will was executed in due form of law to pass real estate on the 13th day of July, 1849; the land in dispute was acquired by the testator on the 11th day of June, 1867, and he died seized in fee thereof in June, 1869. The intention of the testator to devise his whole estate is manifest on the face of the will; and under its provisions the property in question passed to the residuary devisee, unless by law it can operate only on land owned by the testator at the time it was made.
*527By the ancient and long established rule of law existing in Maryland at the date of the will, while such instruments were ambulatory as to personal property, and were in respect to such property construed as if made at the time of the testator’s death; with reference to real estate, they were construed as speaking only on the day of their date, and were incapable of passing lands subsequently acquired.
By the operation of that rule the real intention of testators was often defeated; for it is well known that according to the common apprehension of mankind a will, being an instrument operating only after the testator’s death, might naturally be supposed to speak and take effect, as of that time, with reference to all property embraced in it as well real as personal. It was therefore reasonable for the Legislature to change the law, and establish a new rule more conformable to reason, whereby the real intention of testators might be carried out. Such a change had been made by Act of Parliament in England some years before; and had been introduced by legislation in several of our sister States.
Accordingly at December session, 1849, by chapter 229, passed on the 23d of February, 1850, it was enacted as follows :
Sec. 1. “That every last will and testament executed in due form of laAv, after the first day of June next, shall be construed Avith reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed on the day of the death of the testator or testatrix, unless a contrary intention shall appear by the will.
Sec. 2. “ That the provisions of this Act shall not apply to any will executed before the passage of this Act, by any person Avho may die before the first day of June next, unless in such Avill the intention of the testator or testatrix shall appear that the real and personal estate which he or she may own at his or her death should thereby pass.
Sec. 3. “ That this laAV shall take effect on the first day of June next.”
*528This Act came before the Court of Appeals for construction in Magruder & Tuck vs. Carroll, 4 Md., 335. The will of Michael B. Carroll, then under consideration, had been executed in 1837, the testator died in August, 1851; and the question arose whether the will could operate to pass lands acquired by the testator after its date.
The Court decided unanimously that the will came within the operation of the first section of the Act of 1849 — and passed lands acquired subsequent to the date of its execution.
The same question again came before the Court of Appeals in Alexander vs. Worthington, 5 Md., 471. There the same will was under consideration, and the Supreme Court of the United States having given a different construction to the statute; the subject was very carefully and elaborately examined, and the former decision in Magruder & Tuck was adhered to and affirmed by the whole Court.
Again the question arose in Wilson vs. Wilson, 6 Md., 487, and it was again decided by a full bench, that the Act of 1849, operated upon wills made before its passage, where the testator died after the first day of June, 1850, and that under such wills after-acquired lands would pass.
Thus by three successive decisions of the Court of Appeals was the construction of the Act of 1849, definitively and finally settled, and so the law has remained unquestioned ever since.
Such was the state of the law when the Code was adopted, and it cannot be questioned that if the will before us had gone into operation after the first day of June, 1850, at any time before the adoption of the Code, it would have been effectual to pass all the real estate of which the testator died-seized, without any regard to the question whether he owned it at the time the will was executed or acquired it afterwards.
But the appellees’ counsel has contended that the law has been changed by the Code, so as now to embrace only wills executed since the 1st day of June, 1850, leaving all wills executed before that time, subject to the old rule which was *529in existence before the passage of the Act of 1849, and which had been abrogated by that Act; and consequently that the will before us having been made before the 1st day of June, 1850, is ineffectual to pass the land in controversy acquired after its date, however plainly the intention of the testator that it shall have that effect may be expressed on its face.
Such a change in the law, after the beneficial rule established by the Act of 1849, had been in operation for ten years, universally acquiesced in and approved, would seem to be very unreasonable. It was suggested in the argument that a motive for the supposed change may be found in the' fact that there existed a conflict of decisions between the Court of Appeals and the Supreme Court as to the true construction of the Act of 1849, and that the codifiers and the Legislature intended to make the law in terms conformable to the construction of the Act given by the Supreme Court. But in my judgment the appellees’ counsel is in error when he supposes that at the time the Code was adopted there existed any conflict of decisions as to the true construction of the Act.
Upon such a question, involving only the construction of a local statute, no conflict could exist between the Supreme Court of the United States and the Court of last resort in Maryland; because the decision of the latter is final and conclusive as well upon the Courts of the United States, as upon the State Courts, and their authority has been fully recognized by the Supreme Court itself in numerous decisions, among them may be cited the following. Suidam vs. Williamson, 24 Howard, 427; Leffingwell vs. Warren, 2 Black, 599; Christy vs. Pridgeon, 4 Wallace, 196, 203; Randall vs. Bingham, 7 Wallace, 541; Prov. Ins. vs. Massachusetts, 6 Wallace, 630 ; Gist vs. The State, 9 Wallace, 35.
It is true that after the decision in 4 Md., upon Carroll’s will, the Supreme Court decided the same question in a different way; justifying their action in disregarding the decision of the Court of Appeals, on the ground that the latter *530was pronounced in a case in which the question did not properly arise upon the record, and therefore in their opinion it was obliter dictum. Without now stopping to consider whether that view taken by the Supreme Court was correct, there can be no doubt or question whatever as to the binding and conclusive effect of the subsequent decisions by the Court of Appeals, in Alexander vs. Worthington, 5 Md., and Wilson vs. Wilson, 6 Md., in which the question was distinctly presented and clearly decided.
By these decisions all conflict of opinion was set at rest, and the construction of the first section of the Act of 1849, was finally settled, as embracing all wills whether made before or after the passage of the Act, which might go into effect by the death of the testator after the 1st day of June, 1850. D
And I may be permitted to say, after carefully examining the opinions rendered by the Supreme Court, and the Court of Appeals in the cases arising upon Carroll’s will, that in my judgment the construction given by the Court of Appeals to the Act of 1849, was correct, and that of the Supreme Court was erroneous.
But whatever opinion may be entertained on that subject, the question was in its nature one upon which the decision of the Court of Appeals is final, and it had been conclusively set at rest by the decisions to which I have referred. When the Code was adopted therefore no conflict existed as to the true interpretation of the Act of 1849, or any doubt that this will would fall within the operation of the first section of the Act.
But it has been argued that it is not within the provision of the Code, because that is to be construed as embracing only wills made since the first day of June, 1850.
This position is based upon the words of the Code considered by themselves, and it seems to me, disregards altogether the settled construction which had been given by the Court of Appeals to substantially the same language in the Act of 1849.
*531I think it Ayas no!; disputed in the argument, as certainly it cannot be denied, that the provision in the Code, so far as the question before us is concerned, is substantially the same as the first section of the Act of 1849. It is as follows:
Article 93, section 309. “ Every last will and testament executed in due form of Iuav, after the first day of June, eighteen hundred and fifty, shall pass all the real estate which the testator had at the time of his death.”
Hoav Iioav is this section to be construed? Is it to be interpreted as if it was a noAv statute, containing a declaration of the legislati\Te AA'ill upon the subject to which it relates, then expressed for the first time, and without regard to the antecedent laAvs and their established construction? Surely not; to construe the Code in that vyay, Avould be contrary to all precedent and against reason; and would lead to the greatest uncertainity and confusion. Such a rule of construction has never been applied to a Code; Avhich like ours was intended as a revision or embodiment of the preexisting statutes, and ought not to be construed as changing the Iuav except Avhere an intention to do so is manifest; a mere change of phraseology ought not to be construed as effecting a change.
The rule to be observed in the interpretation of a Code, Avas laid doAArn in the leading case of Taylor vs. Delaney, 2 Caine’s Cases in Error, 151, and Ayas thus clearly expressed by Judge Spencer :
“My opinion,” said he, “is founded on this proposition, that where the law, antecedently to a revision, Avas settled either by clear expressions in the statutes or adjudications on them, the mere change of phraseology shall not be deemed or construed a change of the laAV, unless such change of phraseology evidently purports an intention in the Legislature to Avork a change. A contrary construction might be productive of the most dangerous consequences.”
That decision Avas concurred in by Kent, then Chief Justice, and afterwards followed by him in Yale’s Case, 4 Johns., *532359. It was re-affirmed in Brown’s Case, 21 Wendell, 310, and in Douglas vs. Howland, 24 Wendell, 45-48, where the reasons upon which the rule is based are presented in a very-able opinion by Judge Cowah.
The same rule was recognized in Gaffney vs. Colville, 5 Hill, 574, by the Supreme Court of New York, and in several other cases in that State.
In Ash vs. Ash, 9 Ohio, N. S., 387, the Court said: “ It is a well-established rule, that in putting a construction upon a revised statute, the mere change in the phraseology does not work a change in the established interpretation of the former statute, unless it evidently appears that such change was intended by the Legislature.”
In Conger vs. Barker, 11 Ohio, N. S., 13, the same rule was recognized.
In Alabama, a Code went into effect in 1853. In 1855, the Supreme Court, in construing it, said: “We must take it for granted, that at the time the Code was adopted, the Legislature knew the construction which had been placed on the former statutes, above referred to, by the several decisions above cited; and with this knowledge the Legislature has reenacted in the Code provisions which are substantially the same as those contained in the former statutes; such a reenactment is a legislative adoption of the known construction of those provisions.” Doremus vs. Harrison, 26 Ala., 330.
This rule of- construction is a reasonable one, and has been uniformly followed in every State where a Code has been adopted. Many other cases might be cited, but this is unnecessary. Some of them, to which I have not here referred, are cited in the brief of the appellant.
The application of this rule to the present case, it seems to me, conclusively settles the question as to the proper construction of the 309th section of the Code.
The whole difficulty grows out of the ambiguity in the language, creating a doubt whether the words, “after the first day of June, 1850,” refer to the execution of the will or to *533its operation and effect. But it must be remembered, that the 1st section of the Act of 1849 contained the same ambiguity. When that was removed by judicial construction, the meaning of the law was no longer ambiguous, and when it was incorporated into the Code, in substantially the same language, it ought, upon every sound principle of construction, to be understood as meaning the same; thing.
It would be a very unsafe rule to disregard established precedents, and to interpret the Code according to the literal meaning of the words. Being intended as a more concise embodiment of the statutes, its language must often be susceptible of various and uncertain construction, even greater than the statutes themselves. No better example could be given of the error of construing the Code in that way, than is presented by the section before us. If understood literally, its effect would be to make every will pass the real estate of the testator without regard to its provisions, whether they peíate to real estate or not, and to prevent the possibility of any one who leaves a will duly executed, to die intestate of his lands. Such a construction would be wholly inadmissible; the provision, as all agree, must be interpreted in that respect in conformity with the preexisting law, and whether the real estate passes under the will or not, must depend, not exclusively on the words of the Code, but upon the terms of the will itself.
The only safe rule is to read the provisions of the Code in the light of the preexisting statutes, and where these have received judicial construction, to give to the Code the same construction, unless the intention of the Legislature to change the law should be clear and manifest. In comparing the provisions of the Code with those contained in the Act of 1849, I do not discover any such intention. On the contrary, they are substantially the same, with scarce a change in the phraseology. The evident intention was to incorporate in the Code the 1st section of the Act. But the 2d section of the Act has been omitted from the Code, and from this it has been argued *534that a change in the law was intended. To understand this argument, it is necessary to recur to the decisions by which the judicial construction of the Act of 1849 had been settled. The 1st section was the only part of the Act applicable to the cases. That was ambiguous, and the doubt arose whether the Legislature intended by the words, “after the first day of Juné'next,” to refer to the time of the execution of the will, or to the time when the new rule of construction should apply — that is, whether they referred to the date of the will, or to the time when it might go into effect by the death of the testator. Looking at its language, it might, with equal propriety, be read either way.
To solve the doubt, the Court referred to the 2d section, which, while it provided for a different class of wills, furnished a key to the interpretation of the 1st, and enabled the Court to fix its true meaning, and ascertain the real intention of the Legislature. Now, the argument is, that inasmuch as the 1st section only is contained in the Code, it is to have a different interpretation. It seems to me this is not a sound argument. The 2d section could have no possible place in the Code; to have put it there would, it is conceded on all hands, have been idle and useless; it referred exclusively to a class of wills, executed before the Act was passed, and which went into effect ten years before the Code was adopted. In the Code, it could have no practical operation whatever, and its omission, therefore, cannot have the effect of changing the meaning of the 1st section, which has been incorporated into the Code, and the interpretation of which had been settled by judicial construction.
For these reasons, I am of opinion that the lands in controversy passed to the appellant under the will of Richard Johns, and that the ruling of the Court below was erroneous, and the judgment ought to be reversed.